DETAILED ACTION
This Office Action is in response to the communication(s) filed on 7/26/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 was filed after the filing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
The present application is subject to a restriction requirement made by the examiner between group I drawn to claims 1-7, group II drawn to claims 8-15, and group III drawn to claims 16-19. An election of group I directed to claims 1-7 was made over email by John D. Russell on 2/24/2022 without traverse. This application is in condition for allowance with the exception of claims 8-19. Accordingly claims 8-19 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email reply given by John D. Russell on 2/24/2022.
The application has been amended as follows: 
Cancelled claims 8-19
Allowable Subject Matter
s 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record does not teach or render obvious the combination set forth in independent claim 1, and specifically does not teach:
•	Claim 1: “a pre-chamber arranged in a volume of a primary combustion chamber, wherein the pre- chamber comprises a plurality of slots and a plurality of flaps shaped identically to the plurality of slots, wherein the pre-chamber further comprises a hole arranged at a bottom surface of the pre- chamber, wherein a size of the hole is less than a size of each slot of the plurality of slots and wherein there are no other inlets or outlets in the pre-chamber except for the plurality of slots and the hole.”
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/XIAO EN MO/Primary Examiner, Art Unit 3747